Citation Nr: 1621289	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to separate disability rating for erectile dysfunction to include as a neurologic abnormality associated with the service-connected degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded in August 2013 and has been returned for review.


FINDING OF FACT

The Veteran's erectile dysfunction is related to his in-service treatment for narcolepsy.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

In regard to service connection element (1), current disability, VA treatment and examination reports include diagnoses of erectile dysfunction. 

In regard to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran was treated with Methylphenidate for narcolepsy during his military service. 

In regard to element (3), causal relationship, the record contains an October 2013 VA opinion which supports the claim.  The VA examiner opined that the Veteran's erectile dysfunction is directly related to treatment he received for narcolepsy during service, specifically the prescribed medication Methylphenidate.  As the record contains a credible medical opinion weighing in favor of the Veteran's claim, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, service connection for erectile dysfunction is warranted.  This award represents a complete grant of the benefits sought on appeal.  Therefore, the Board need not discuss compliance with VA's obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as any error in this regard is harmless.  


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


